Citation Nr: 1003918	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-000 40	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Service connection for any neck (cervical spine) 
disorder. 

2.  Entitlement to service connection for any ankle disorder.

3.  Entitlement to service connection for any acquired 
psychiatric disorder (claimed as depression). 

4.  Entitlement to service connection for any back 
(thoracolumbar spine) disorder.  

5.  Entitlement to service connection for any knee disorder.

6.  Entitlement to service connection for any shoulder 
disorder. 

7.  Entitlement to service connection for any eye disorder.

8.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1990 to August 1991 with prior and subsequent 
service in the Air Force Reserves.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision by the Philadelphia Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for residuals of a right hand fracture, 
depression, and tinnitus, as well as for any back, wrist, 
ankle, knee, shoulder, eye, or neck conditions.  In January 
2006, the Veteran testified at a Decision Review Officer 
(DRO) hearing; a transcript of that hearing is of record.  

In a July 2008 rating decision, the RO granted service 
connection for status post bone graft of the left scaphoid 
and residuals of a third metacarpal fracture of the right 
hand, and assigned each a noncompensable rating effective 
September 14, 2004.  The Veteran has not appealed this July 
2008 rating decision and the remaining issues are as stated 
on the previous page.  In a January 2010 written brief 
presentation, the Veteran's representative raised a claim 
seeking service connection for hearing loss.  As this matter 
has not been previously addressed, it is referred to the RO 
for further consideration.  

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating that the Veteran currently has any diagnosed neck, 
ankle and psychiatric disorders.  

2.  The Veteran's back, knee, shoulder, and eye disorders 
were not present in service or for many years thereafter, and 
are not etiologically related to service.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred or aggravated during the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  An ankle disorder was not incurred or aggravated during 
the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  A psychiatric disorder, including depression, was not 
incurred or aggravated during the Veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  A back disorder was not incurred or aggravated during the 
Veteran's military service, nor may service connection for 
arthritis of the back be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

5.  A knee disorder was not incurred or aggravated during the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

6.  A shoulder disorder was not incurred or aggravated during 
the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

7.  An eye disorder was not incurred or aggravated during the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2004 and 
January 2005, prior to the date of the issuance of the 
appealed May 2005 rating decision.

The Board observes that although the veteran was not provided 
with notice regarding the disability ratings and effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)); the error was harmless because as the appeal is 
being denied; the matters of a disability rating and 
effective date of award are moot.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred earlier in the process.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Although the Veteran indicated 
during his January 2006 DRO hearing that he received 
treatment at some point for his neck and that he underwent 
epidural injections in his back, attempts to locate these 
records would be futile as the Veteran stated that he could 
not remember the name of the treating doctor or believed that 
the facility was no longer open.  It appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the Veteran's 
claims file; and the Veteran does not contend otherwise.

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of any 
neck, ankle, back, shoulder, knee, eye, and acquired 
psychiatric disorders, including depression.  However, VA 
need not conduct an examination with respect to the claim on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
that the Veteran has a current diagnosis of any neck, ankle 
or psychiatric disorders.  Also, there is no evidence that 
any back, shoulder, knee, or eye disorders manifested in 
service or were otherwise related to service.  Thus remand 
for a VA examination is not necessary.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).
'A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage, supra., 10 Vet. App. 
488, 494-95 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Service Connection for any Neck, Ankle, or Acquired 
Psychiatric Disorders

The Veteran contends that he has current neck and ankle 
disorders that are related to his military service.  He also 
believes that he currently has depression that is related to 
his military service. 

On review of the record, the Veteran's service treatment 
records (STR's) prior to, during and subsequent to his 
verified period of active duty are negative for any 
complaints, treatment, or diagnoses relating to any neck, 
ankle, or psychiatric disorders.  A clinical examination 
dated in what appears to be March 1992 revealed that the 
Veteran's neck and lower extremities were normal.  A 
psychiatric examination was also normal.  

Post service medical records included treatment records from 
Montgomery Medical Center, Holy Redeemer Hospital and Medical 
Center, Holy Redeemer Sports Medicine Center, and Dr. B. C.  
In August 1999, the Veteran had complaints of neck pain.  
There was no diagnosis of a neck disorder.   

During his January 2006 DRO hearing, the Veteran reported 
that he began to notice pain in his neck while he was in the 
Reserves.  He stated that he did not have any injuries in 
service, but had constant pain and cracking.  He saw a doctor 
at some point, but could not remember his name.  He reported 
that he did not seek treatment in service or post service for 
any ankle disorder.  He indicated that he did not have 
difficulty with depression during his years in the military, 
but rather that after he came back from the Persian Gulf War 
he didn't enjoy flying anymore.  He was advised to see a 
marriage counselor or go to Alcoholics Anonymous (AA) 
meetings.  

In regards to his neck and ankle disorder claims, the Board 
notes that mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the 
Veteran was seen in August 1999 for complaints of neck pain, 
the medical evidence of record did not reveal a diagnosed 
disability of the neck.  Furthermore, he specifically 
indicated that there were no treatment records in service or 
post service regarding any ankle disorder and a review of the 
record is negative for any acquired psychiatric disorder, 
including depression.  Given the absence of any diagnosed 
neck, ankle, and psychiatric disorders, service connection is 
not warranted.

The Board is mindful of the Veteran's assertion that he 
currently suffers from neck and ankle disorders and 
depression due to service.  The Board acknowledges that he is 
competent to give evidence about what he experienced; i.e., 
that he had neck and ankle pain and/or felt angry or did not 
enjoy flying since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, the Veteran is not competent to testify 
that he developed any current neck, ankle, and psychiatric 
disorders from an event or injury in service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In summary, while the Veteran is certainly competent to 
testify as to the fact he had symptoms, such as ankle and 
neck pain, or anger which are non-medical in nature, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the Veteran's own assertions as to the 
etiologies of his claimed neck, ankle, and acquired 
psychiatric disorders have no probative value.  Furthermore, 
STR's, including a March 1992 clinical examination were 
negative for any complaints, treatment, or diagnoses of any 
neck, ankle, or psychiatric disorders.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for any neck, ankle, and 
psychiatric disorders, including depression, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as there is a preponderance of the evidence that 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Likewise, the Board notes that Congress has specifically 
limited service connection to instances where there is 
current disability that has resulted from disease or injury.  
See 38 U.S.C.A. § 1131.  In the absence of proof of any 
current ankle, neck, and psychiatric disorders, the claim of 
service connection for any neck, ankle, and psychiatric 
disorders may not be granted.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

II.  Service Connection for any Back, Shoulder, Knee, and Eye 
Disorders

The Veteran contends that he his back, shoulder, knee, and 
eye disorders are related to his military service.  

On review of the record, the Veteran's STR's prior to, during 
and subsequent to his verified period of active duty are 
negative for any complaints, treatment, or diagnoses relating 
to a back, shoulder, knee or eye disorders.  A clinical 
examination dated in what appears to be March 1992 revealed 
that the Veteran's eyes, upper and lower extremities, and 
spine were normal.  

Post service medical records included treatment records from 
Montgomery Medical Center, Holy Redeemer Hospital and Medical 
Center, Holy Redeemer Sports Medicine Center, and Dr. B. C.  
A March 1999 record included a diagnosis of right knee trauma 
after the Veteran apparently bumped his right patella on a 
fixed object. An April 1999 MRI report of the right knee 
revealed a complex tear of the posterior horn of the medial 
meniscus extending to the inferior and superior articular 
surface.  In August 1999, he had complaints of low back pain.  
A November 1999 MRI of the lumbar spine revealed degenerative 
disc disease at L5-S1; concentric bulging of the L4-5 disc; 
and mild arthropathy at L5-S1 bilaterally and at L4-5 and L3-
4.  A December 1999 record showed complaints of left shoulder 
and back pain.  He was diagnosed with rotator cuff tendonitis 
with partial thickness rotator cuff tear in the left shoulder 
and degenerative disc disease of the lumbar spine.  In 
January 2000, he underwent arthroscopy of the left shoulder 
with debridement of superior labrum and open rotator cuff 
repair with acromioplasty.  An October 2001 MRI report of the 
right knee revealed post-operative change in the medial 
compartment and maybe a superimposed medial meniscal tear.  
There was a tear of the anterior cruciate ligament (ACL) at 
the femoral insertion with joint effusion.  A November 2001 
record showed that the Veteran injured his right knee playing 
hockey in October 2001 in which he underwent ACL repair with 
Achilles tendon allograft.  He was prescribed physical 
therapy three times a week for 8-12 weeks.  In November 2004, 
he was seen for complaints of back pain that had been ongoing 
for about 3-4 weeks.  He was diagnosed with likely lumbar 
strain.  A November 2004 MRI report revealed mild spondylosis 
with mildly left eccentric broad based bulge of the L5-S1 
disc, which combined with mild facet hypertrophy to minimally 
encroach on the left subarticular recess.  A March and June 
2006 records noted that the Veteran worked in construction 
and did a lot of physical labor in which he was constantly 
using his arms.  He was also left handed.  He was diagnosed 
with left lateral epicondylitis and left shoulder pain.  

In October 2002, the Veteran underwent an eye examination.  
October 2002 correspondence, noted that the comprehensive eye 
examination revealed emmetropia with incipient presbyopia, 
inflammatory pterygium in the left eye and glaucoma.  

During his January 2006 DRO hearing, the Veteran reported 
that he began to notice pain in his back while he was in the 
Reserves.  He indicated that he complained of back problems 
during that time.  He reported that he had epidural 
injections in his back, but believed that the facility which 
provided the injections no longer existed.  He stated that he 
was not seen in service for his knees.  He underwent rotator 
cuff surgery on his right shoulder around 1995 or 1996.  He 
did not report any problems with his shoulder in service, but 
believed that pushing and pulling the equipment for the 
aircraft overtime affected his shoulder.  He stated that in 
October 2002, he was diagnosed with a fungus in his eyes and 
was told at the time that it was from a Third World Country.  

The Board finds at this point that the Veteran has shown a 
diagnosis of at least a low back, right knee, left shoulder, 
and eye disorder; accordingly, the first element of service 
connection is satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).  

In this case there is no medical opinion of record showing a 
relationship between the any current back, knee, shoulder and 
eye disorders and his military service.  The Board notes in 
that regard that the Veteran's STR's were negative for any 
complaints, treatment, or diagnoses of any back, knee, 
shoulder, and eye disorders.  He was not diagnosed with a 
back, knee, shoulder, or eye disorder until many years after 
service.  This is strong evidence against a finding of any 
continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The record 
also did not show that the Veteran was diagnosed with 
arthritis to a compensable degree within one year of service.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered the lay evidence offered by the 
Veteran in the form of his correspondence to VA and his 
testimony before the RO's DRO in which the Veteran asserted 
his belief that his back, knee, shoulder, and eye disorders 
were related to service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
opinion of record showing a relationship between any current 
back, knee, shoulder, and eye disorders and the Veteran's 
military service.  In regards to his right knee, if anything, 
the medical evidence showed that the Veteran injured his 
right knee in 1999 after walking into a fixed object and 
injured it again in 2001 while playing hockey.  And, although 
the Veteran believed that his shoulder disorder may be 
related to pushing and pulling activity while in the 
Reserves, the medical records suggested that his current 
shoulder disorder was related to post service labor.  
Finally, the medical records that address any current back 
and eye disorders make no mention whatsoever of the Veteran's 
military service. 

Based on the evidence above the Board finds the criteria for 
service connection for any back, knee, shoulder, and eye 
disorders are not met.  Accordingly, the claim must be 
denied.


ORDER

Service connection for any neck disorder is denied. 

Service connection for any ankle disorder is denied. 

Service connection for an acquired psychiatric disorder, 
including depression is denied. 

Service connection for any back disorder is denied. 

Service connection for any knee disorder is denied. 

Service connection for any shoulder disorder is denied. 

Service connection for any eye disorder is denied. 


REMAND

The Veteran contends that he has tinnitus and that it is 
related to noise exposure during military service.  More 
specifically, during his January 2006 DRO hearing, he 
testified that throughout the years of flying on C-130's, he 
noticed that on long trips, like the frequent 10 hour trips 
to Panama, he noticed a constant blaring in his ears.  After 
he would get off of the aircraft he had constant ringing in 
his ears for several hours, but then it would go away.  Over 
the years, the ringing would last longer and longer until it 
became constant.  The Veteran's STR's support his contentions 
of in service noise exposure in that they show that he served 
as a Loadmaster and was required to undergo periodic 
audiological evaluations.   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this case, Veteran has essentially indicated that he 
suffered acoustic trauma due to noise while serving on active 
duty.  The Board also notes that the Veteran has indicated 
that he has had tinnitus since his discharge from service.  
In this regard, the Board notes that a layperson, such as the 
Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, as the Veteran has reported that he incurred 
tinnitus during service and has experienced symptoms of this 
condition since service, an observation which he is competent 
to make, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
VA examination to determine whether he has a tinnitus 
disability, if so, whether it was caused or aggravated by his 
military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his tinnitus 
during and since his separation from 
service, and then secure complete clinical 
records of all such evaluations and/or 
treatment from the sources identified.  If 
any records sought are unavailable, the 
Veteran and his representative should be 
so notified.

2.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran currently has tinnitus.  If so, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's tinnitus condition was incurred 
in or aggravated by a disease or injury in 
service, including any noise exposure.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.  Then, readjudicate the claim.  If any 
of the benefits sought on appeal remains 
denied, the Veteran should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


